DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/12/22 & 10/25/22 has been acknowledged and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 80, 86-92, 94-95, and 98-99 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rachet et al (US 2016/0305926).
Regarding claim 80; Rachet et al discloses a sample dish (paragraph [0312]: e.g., the specimen imaging interface 1100 connected to the rest of the imaging system 1190) mounted on an imaging system (1190 @ figure 11A) for imaging a sample, the sample dish comprising:
a support member (figures 11B-11C for a holder for supporting to hold the specimen imaging interface 1100); and
a substantially planar transparent optical interface (1102 @ figure 11C) having a sample side and a mounting side (1106 @ figure 11C) opposite to the sample side (figure 11C), wherein the optical interface (1102 @ figure 11C) is attached to the support member (figures 11A-11C) and the support member (figures 11B-11C for a holder for supporting to hold the specimen imaging interface 1100) is disposed at least partially around a periphery of the optical interface (1102 @ figures 11A-11C), wherein
(i) the imaging system (1190 @ figure 11A) comprises a transparent imaging window (thin glass window 602 @ figure 6 and paragraph 0272]: e.g., an optical window 410 (e.g., glass window) is located in the holding structure 406 such that a sample may be placed on the optical window 410 and a micro lens array “transparent imaging lens 1014 in figure 10G” positioned below the optical window 410 can focus light onto the sample and collect back-emitted light (e.g., fluorescence excited by the focused light) as described above),
(ii) the mounting side of the optical interface (1102 @ figures 11A-11C) is in contact with the transparent imaging window (602 @ figure 6),
(iii) during the imaging the sample (1055 in figures 10A-10G) is disposed on the sample side of the optical interface (1102 @ figure 11A-11C) such that the sample (1055 @ figures 10A-10G) remains accessible to a user while light is transmitted through the transparent imaging window (1014 @ figure 10G) and the optical interface (1102 @ figure 11A-11C or 1052 @ figure 10E) to and from the sample (1055 @ figure 10E),
(iv) a thickness of the optical interface (1102 @ figure 11A-11C) is within 30 μm of a standardized thickness (paragraph [0032]: e.g., the transparent window is a thin transparent window (e.g., 25-50 μm, or 50-100 μm thick; e.g., thin glass with a thickness from 25-50 μm or 50-100 μm)) for the imaging system (1190 @ figure 11A) such that there is no need to adjust position of a focal plane (1056 @ figure 10E and paragraph [0079]-[0080]: e.g., the micro optical element array has a focal plane from 10 μm to 200 μm, 20 μm to 150 μm, or 50 μm to 100 μm above the transparent window.) of the imaging system (1190 @ figure 11A) prior to imaging. See figures 1-16
Regarding claim 86; Rachet et al discloses the thickness of the optical interface (1102 @ figure 11A-11C) is between 5 μm and 500 μm (paragraph [0032]: e.g., the transparent window is a thin transparent window (e.g., 25-50 μm, or 50-100 μm thick; e.g., thin glass with a thickness from 25-50 μm or 50-100 μm)).  
Regarding claim 87; Rachet et al discloses the thickness is between 10 μm and 250 μm (paragraph [0032]: e.g., the transparent window is a thin transparent window (e.g., 25-50 μm, or 50-100 μm thick; e.g., thin glass with a thickness from 25-50 μm or 50-100 μm)).  
Regarding claim 88; Rachet et al discloses the thickness is between 25 μm and 75 μm (paragraph [0032]: e.g., the transparent window is a thin transparent window (e.g., 25-50 μm, or 50-100 μm thick; e.g., thin glass with a thickness from 25-50 μm or 50-100 μm)).  
Regarding claim 89; Rachet et al discloses the optical interface (1052 @ figure 10E) has a dimension (e.g., length in figure 10E) larger than a dimension (e.g., length in figure 10E) of the transparent imaging window (optical chip 1051 @ figure 10E and paragraph [0270]: e.g., the optical chip (e.g., micro lens array) is moved such that the sample is scanned)).  
Regarding claim 90; Rachet et al discloses only the optical interface (1102 @ figures 11A-11C) contacts the microscope (19900 @ figure 11A) while the sample dish (1100 @ figure 11A) is mounted on the microscope (imaging microscope system 1900 @ figure 11A).
Regarding claim 91; Rachet et al discloses the optical interface is flexible (paragraph [0316]: e.g., the entire optical interface mount assembly (with optical interface 1102, optical interface clamp 1108, etc.) can be magnetically maintained in position on the kinematic system and can be removed easily. Removing the optical interface mount 1106 exposes sensitive components (notably the optical chip 1104 and the scanning stage) to the "outside" environment (dust, liquid spill, mechanical impact, etc.) and allows removal of the optical interface 1102 itself).
Regarding claim 92; Rachet et al discloses the optical interface (102, 103 @ figure 1A) has conformed to the transparent imaging window (104 @ figure 1A) such that the optical interface (102, 103 @ figure 1A) is in contact with the transparent imaging window (104 @ figure 1A).  
Regarding claims 94-95; Rachet et al discloses the optical interface (optical window 410 @ figure 5) has a diameter of at least 50 mm or 100 mm (paragraph [0285]: e.g., The purpose of this kinematic base 700 is to adjust both height and tilt of the glass window (e.g., glass window 604 in FIG. 6 or optical window 410 in FIG. 4A) relative to the optical chip (e.g., optical chip 902 in FIG. 9 or micro lens array 104 in FIG. 1A) and corresponding optical path. The two surfaces (e.g., the glass window and the optical chip), in some implementations, have an area of about 20 mm by 20 mm (other dimensions may be used, such as a width of 10-60 mm and a length of 10-60 mm)).
Regarding claim 98; Rachet et al discloses the sample dish (103 @ figure 1) or the support member (102 @ figure 1) is a one-part that is attached to the optical interface (104 @ figure 1 and paragraph [0034]: e.g., the transparent window provides an optical interface (e.g., transparent and flat between the sample and the micro optical element array).  
Regarding claim 99; Rachet et al discloses comprising the sample (101 @ figure 1) disposed on the sample side of the optical interface (104 @ figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 81-85 are rejected under 35 U.S.C. 103 as being unpatentable over Rachet et al (US 2016/0305926) in view of Ritter et al (US 2014/0339439).
Regarding claim 81; Rachet et al discloses all of feature of claimed invention except for the imaging system has a fixed focal plane and the standardized thickness corresponds to the fixed focal plane such that the fixed focal plane intersects the sample during the imaging. However, Ritter et al teaches that it is known in the art to provide the imaging system (6 @ figure 5 and paragraph [0055]: e.g., a microscope 6 for the high-resolution imaging of a sample 7) has a fixed focal plane (24 @ figure 6 and paragraph [0055]: e.g., The lens 15 in this case fixes a focal plane which is bounded by a focal depth region) and the standardized thickness corresponds to the fixed focal plane (paragraph [0064]: e.g., The sample 7 has an upper sample side 22 which has been covered by a cover plate 23 in the exemplary drawing in FIG. 6 (the thickness proportions are in no way to-scale). Therefore, to resolve the depth in the PALM method described above, the focal plane 24 is deliberately set above the upper sample side 22--for example in the cover plate 23.) such that the fixed focal plane (24 @ figure 6) intersects the sample (7 @ figure 6) during the imaging. It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine the sample dish of Rachet et al with limitation above as taught by Ritter et al for the purpose of improving image locations in the sample with a high-resolution composite image. 
Regarding claim 82; Rachet et al discloses the thickness of the optical interface (23 @ figure 6) is such that a surface (22 @ figure 6) or interior of the sample (7 @ figure 6) falls within the fixed focal plane (24 @ figure 6) during the imaging.  
Regarding claim 83-85; Rachet et al discloses all of feature of claimed invention except for the thickness of the optical interface is within 5 μm, 10 μm, or 20 μm of the standardized thickness. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine sample dish of Rachet et al with limitation above for the purpose of protected from the environment and improved optical transparency as the only optical interface, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claims 93 and 96-97 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record, taken alone or in combination, fails discloses or render obvious a sample dish mounted on an imaging system comprising all the specific elements with the specific combination including a surface of the sample side of the optical interface varies in height by less than 10 μm across an area corresponding to a field of view of the imaging system in set forth of claim 93.
The prior art of record, taken alone or in combination, fails discloses or render obvious a sample dish mounted on an imaging system comprising all the specific elements with the specific combination including the sample dish is one of a set of sample dishes each comprising a respective support member and a respective substantially planar transparent optical interface having a sample side and a mounting side opposite to the sample side, wherein (i) the respective optical interface is attached to the respective support member and the respective support member is disposed at least partially around a periphery of the respective optical interface and (ii) a thickness of the respective optical interface is within 10 μm of the standardized thickness in set forth of claim 96.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Yuste et al (US 2015/0323787) discloses Spatial Light Modulator (SLM) microscopy can customize a sample illumination pattern from the microscope to simultaneously interrogate multiple targets localized within the sample.
2) Kralik et al (US 2007/0121110) discloses a method and system for detecting a predetermined wavelength of light emitted from an area on the surface of a chemical array is provided. Aspects of the system include: a beam splitter for splitting emitted light into two or more light beams and a detector for detecting photons in each of the two produced light beams.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



November 18, 2022


							/SANG H NGUYEN/                                                                                          Primary Examiner, Art Unit 2877